DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 13, 15 – 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,645,761 (hereinafter Ben Dayan) in view of US Patent Application Publication No. 2011/0035540 (hereinafter Fitzgerald).
As per claims 1 and 15, Ben Dayan teaches a storage cluster (Ben Dayan; Figure 1 Item 102) comprising: a plurality of blades (Ben Dayan; Figure 1 Items 1041 – 104N, 1061 – 106M, and 1201 – 120J) coupled as the storage cluster, each of at least a subset of the plurality of blades (Ben Dayan; Figure 1 Items 1061 – 106M) having solid-state storage memory (Ben Dayan; Figure 4 Items 3061 – 306Z, Col 6 Lines 52 – 55) therein; and a switch (Ben Dayan; Col 3 Lines 39 – 42) that direct network-connects a plurality of processors (Ben Dayan; Figure 1 Items 1041 – 104N, Figure 2 Item 204), as compute resources in the plurality of blades, and the solid-state storage memory in each of the at least a subset of the plurality of blades (Ben Dayan; Figure 1 Item 101), wherein at least one of the plurality of blades (Ben Dayan; Figure 1 Items 1201 – 120J, Figure 3 Item 120j), distinct from the subset of the plurality of blades, has independent local compute resources (Ben Dayan; Figure 13 Item 304) and independent local storage resources (Ben Dayan; Figure 3 Items 3061 – 306V) and the at least one of the plurality of blades has a local access interface (Ben Dayan; Figure 3 [connection between processor chipset 304 and storage devices 3061 – 306V]) through which the independent local compute resources can access the independent local storage resources, and a remote access interface (Ben Dayan; Figure 3 Item 308) through which the compute resources on further blades can access the independent local storage resources of the at least one of the plurality of blades (Ben Dayan; Col 5 Lines 49 – 52, Col 6 Lines 25 – 35).
Ben Dayan does not explicitly teach at least one of the plurality of blades having varying amounts of differing capacities of solid state memory.
However, Fitzgerald teaches a storage blade system in which storage blades can have varying amounts of differing capacities of solid state storage memory (Fitzgerald; Paragraphs [0079] and [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ben Dayan to include the varying amounts of differing capacities of solid state memory because doing so allows for device configuration freedom and reduce environmental degradation (Fitzgerald; Paragraph [0086]).
As per claim 2, Ben Dayan also teaches wherein the plurality of blades comprises a homogeneous set of hybrid compute (Ben Dayan; Figure 1 Items 1201 – 120J) and storage blades (Ben Dayan; Figure 1 Items 1061 – 106M).

As per claim 3, Ben Dayan also teaches wherein the plurality of blades comprises a heterogeneous mix of compute only blades (Ben Dayan; Figure 1 Items 1041 – 104N), storage-only blades (Ben Dayan; Figure 1 Items 1061 – 106M) or hybrid compute and storage blades (Ben Dayan; Figure 1 Items 1201 – 120J).

As per claims 5 and 17, Ben Dayan also teaches wherein the plurality of blades configurable to have in the compute resources a plurality of host controllers (Ben Dayan; Figure 3 Items 2241 – 224Y), for the solid-state storage memory, wherein having the compute resources in the solid-state storage memory disaggregated in the storage cluster comprises each of the plurality of host controllers being assignable or transferable to a one of the plurality of blades independent of whether the one of the plurality of blades has on the blade a corresponding solid-state storage memory that is controlled by the host controller (Ben Dayan; Col 6 Lines 25 – 35).

As per claim 6, Ben Dayan also teaches the plurality of blades configurable to have Ethernet communication (Ben Dayan; Figure 1 Item 101, Col 2 Lines 42 – 43) among the plurality of processors and the solid-state storage memory, through the switch and direct network connection to each of the plurality of processors and the solid-state storage memory, without PCIe (peripheral component interconnect express).

As per claims 7 and 19, Ben Dayan also teaches wherein the plurality of blades are internally and externally connected through a PCIe (peripheral component interconnect express) connection (Ben Dayan; Col 2 Lines 38 – 42, Col 6 Lines 43 – 47).

As per claims 8 and 16, Ben Dayan also teaches wherein at least one of the blades having solid-state storage memory (Ben Dayan; Figure 4 Item 106m) therein comprises: flash memory (Ben Dayan; Figure 4 Items 3061 – 306Z, Col 6 Lines 52 – 55); and a NIC (network interface card or network interface controller) (Ben Dayan; Figure 4 Item 408), coupled to the flash memory and direct network-connected to the switch.

As per claim 9, Ben Dayan also teaches wherein at least one of the blades having solid-state storage memory (Ben Dayan; Figure 4 Item 106m) therein comprises: flash memory (Ben Dayan; Figure 4 Items 3061 – 306Z, Col 6 Lines 52 – 55); and a flash memory controller (Ben Dayan; Figure 4 Item 408, Col 6 Lines 43 – 48), coupled to the flash memory and direct network-connected to the switch.

As per claim 10, Ben Dayan teaches a storage (Ben Dayan; Figure 1 Item 102) comprising: a plurality of blades (Ben Dayan; Figure 1 Items 1041 – 104N, 1061 – 106M, and 1201 – 120J) coupled as the storage cluster, each of at least a subset of the plurality of blades (Ben Dayan; Figure 1 Items 1061 – 106M) having solid-state storage memory (Ben Dayan; Figure 4 Items 3061 – 306Z, Col 6 Lines 52 – 55) therein; and a switch (Ben Dayan; Col 3 Lines 39 – 42) that direct network-connects a plurality of processors (Ben Dayan; Figure 1 Items 1041 – 104N, Figure 2 Item 204), as compute resources in the plurality of blades, and the solid-state storage memory in each of the at least a subset of the plurality of blades (Ben Dayan; Figure 1 Item 101), wherein at least one of the plurality of blades (Ben Dayan; Figure 1 Items 1201 – 120J, Figure 3 Item 120j), distinct from the subset of the plurality of blades, has independent local compute resources (Ben Dayan; Figure 13 Item 304) and independent local storage resources (Ben Dayan; Figure 3 Items 3061 – 306V) and the at least one of the plurality of blades has a local access interface (Ben Dayan; Figure 3 [connection between processor chipset 304 and storage devices 3061 – 306V]) through which the independent local compute resources can access the independent local storage resources, and a remote access interface (Ben Dayan; Figure 3 Item 308) through which the compute resources on further blades can access the independent local storage resources of the at least one of the plurality of blades (Ben Dayan; Col 5 Lines 49 – 52, Col 6 Lines 25 – 35).
Ben Dayan does not explicitly teach at least one of the plurality of blades having varying amounts of differing capacities of solid state memory.
However, Fitzgerald teaches a storage blade system in which storage blades can have varying amounts of differing capacities of solid state storage memory (Fitzgerald; Paragraphs [0079] and [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ben Dayan to include the varying amounts of differing capacities of solid state memory because doing so allows for device configuration freedom and reduce environmental degradation (Fitzgerald; Paragraph [0086]).

As per claim 11, Ben Dayan also teaches wherein the plurality of blades comprises a homogeneous set of hybrid compute (Ben Dayan; Figure 1 Items 1201 – 120J) and storage blades (Ben Dayan; Figure 1 Items 1061 – 106M) or a heterogeneous mix of compute only blades having one or more processors and no solid-state storage memory (Ben Dayan; Figure 1 Items 1041 – 104N, Figure 2 Item 104n), storage-only blades each having solid-state memory (Ben Dayan; Figure 1 Items 1061 – 106M, Figure 4 Item 106m) or hybrid compute and storage blades each having one or more processors and solid-state storage memory (Ben Dayan; Figure 1 Items 1201 – 120J, Figure 3 Item 120j).

As per claim 12, Ben Dayan also teaches wherein the compute resources in the solid-state storage memory are disaggregated in the storage system comprises: each of the plurality of processors able to communicate with each of the solid-state storage memories in the at least a subset of the plurality of blades through the switch, using Ethernet protocol (Ben Dayan; Col 4 Lines 56 – 58).

As per claim 13, Ben Dayan also teaches wherein the compute resources in the solid-state storage memory are disaggregated in the storage system comprises: each of the plurality of blades that has one or more of the plurality of processors selectable to have a host controller (Ben Dayan; Figure 3 Items 2241 – 224Y) for one of the solid-state storage memories in the at least a subset of the plurality of blades without requiring the host controller be on a same blade as the one of the solid-state storage memories (Ben Dayan; Col 6 Lines 25 – 35).

Claims 4, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,645,761 (hereinafter Ben Dayan) in view of US Patent Application Publication No. 2011/0035540 (hereinafter Fitzgerald), and further in view of US Patent No. 9,003,144 (hereinafter Hayes).
As per claims 4, 14, and 18, Ben Dayan in combination with Fitzgerald teaches the invention as described per claims 1, 10, and 15 (see rejection of claims 1, 10, and 15 above).
Ben Dayan in combination with Fitzgerald does not teach wherein the at least one of the plurality of blades includes a plurality of authorities, each of the plurality of authorities controlling where data owned by a respective authority is stored.
However, Hayes teaches a storage blade system in which blades include a plurality of authorities (Hayes; Figure 4 Item 168) controlling where data owned by the authority is stored (Hayes; Col 6 Lines 44 – 53).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the teachings of Ben Dayan in combination with Fitzgerald to include the authorities because doing so allows for assisting in determining the type of erasure coding scheme to apply to data and which storage nodes have which portions of data (Hayes; Col 6 Lines 44 – 53).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,645,761 (hereinafter Ben Dayan) in view of US Patent Application Publication No. 2011/0035540 (hereinafter Fitzgerald), and further in view of US Patent Application Publication No. 2008/0049276 (hereinafter Abe).
As per claim 20, Ben Dayan in combination with Fitzgerald teaches the system as described per claim 15 (see rejection of claim 15 above).
Ben Dayan in combination with Fitzgerald does not teach wherein the communicating from the processor in the first blade comprises a portion of a first data stripe being written; and the communicating from the solid-state storage in the third blade comprises a portion of a second data stripe being read.
However, Abe teaches wherein communicating from a processor in a first blade includes a portion of a first data stripe being written (Abe; Figure 19, Paragraphs [0117] and [0119] – [0120]); and communicating from a solid-state storage in a third blade comprises a portion of a second data stripe being read (Abe; Figure 17, Paragraphs [0109] and [0111]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ben Dayan in combination with Fitzgerald to include the data stripes because doing so allows for load balancing and concurrent accesses to increase total data throughput of the system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD B FRANKLIN/Examiner, Art Unit 2181                             

/Farley Abad/Primary Examiner, Art Unit 2181